DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 11-13, 57-64, 66, 68-73, 87-89, and 100-105 are objected to because of the following informalities:  
Regarding independent claim 1, 
Claim 1 contains the limitation “a horizontal width dimension that equals a horizontal with dimension…” (emphasis added). In the remarks dated August 17, 2022, Applicant states they have support for this limitation in figures 1 and 1A, and ¶ 0020.
After reviewing Applicant’s stated support, Examiner finds that Applicant does not have support for the above limitation. First, the specification does not state figures 1 and 1A are drawn to scale. Therefore, they do not provide support for the term “equals”. Second ¶ 0020 states:
The features 12 and 14 are spaced from one another by an intervening space 16. In the illustrated embodiment, the space 16 has about a same width W along an illustrated y- axis as the features 12 and 14. Accordingly, the features 12 and 14 may be considered to be formed along (on) a pitch P with the width of the space 16 being about 1/2 P (emphasis added).
As shown above, ¶ 0020 only supports a limitation “about a same width”, or about ½ pitch P. Therefore, ¶ 0020 does not support the term “equal”.
Examiner requires Applicant to change the term “equal” to “about the same” since this is that is supported by the originally filed disclosure.
Regarding independent claim 100,
Claim 100 has the same issue as claim 1 except claim 100 is in regards to the pitch and not the width. However, the analysis of claim 1 above applies equally to claim 100.
Examiner requires Applicant change the term “a width of ½ P” to “a width of about 1/2P”.
Appropriate correction is required.
Regarding dependent claims 88-91, 95-96, 101-102, and 104.
These claims are objected to for the same reasons as claims 1 and 100 above.


Claims 84-86
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 84-86 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oda et al. US 2011/0140235 A1) (“Oda”).
Regarding claim 84, Oda teaches at least in figures 1A-1B:
a pair of substantially parallel features (left and right 130, which includes their respective 122) spaced from one another by an intervening space (space between left and right 130); 
a conductive pipe (124 in at least one of the middle 126/120/128) between the features and substantially parallel to the features (124 in at least of the middle 126/120/128 are between left and right 130);
a first dielectric (108) material being within the intervening space (space between left and right 130) and extending conformally directly against an uppermost surface and sidewall of the pair of the substantially parallel features (108  so conformally and directly extends against the upper and sidewall of the left and right 130 including their respective 122s); and 
a second dielectric material (106) within the intervening space (between the left and right 130).
Regarding claim 85, Oda teaches at least in figures 1A-1B:
wherein the first dielectric material (108) comprises a periphery surface opposite the uppermost surface (as best Examiner understands this Applicant is attempting to claim a side surface of the first dielectric material or a side surface of 108) and the sidewall of the pair of the substantially parallel features (side surface of left and right 130), 
the second dielectric material (108) extending conformally along the periphery surface of the first dielectric material (108 is on the side surface of 106).
Regarding claim 86, Oda teaches at least in figures 1A-1B:
wherein the conductive pipe  (124 in at least one of the middle 126/120/128) is in the second dielectric material (124 is surrounded by, or in the middle of 106) and spaced from the periphery surface of the first dielectric material (124 is spaced by 108 by means of 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 87, and 97-99 is/are rejected under 35 U.S.C. 103 as obvious over Oda, in view of Lilak et al. (US 2020/0105891 A1) (“Lilak”).
Regarding claim 87, Oda teaches:
The conductive pipe is square.

Lilak teaches at least in figure 1:
In a vertical cross section (figure 1), the conductive pipe (165/166) comprises an oval shape (¶ 0039, where the conductive pipe, or interconnect, can be square or any other desired shape such as oval).
It would have been obvious to one of ordinary skill in the art to make the conductive pipe of Lin oval rather than square as the prior art teaches that one of ordinary skill in the art could change the shape of conductive pipe to any desired shape. Thus, under MPEP 2144.04(IV)(B) the shape of the conductive pipe is a matter of choice for one of ordinary skill in the art.
Regarding claims 97-99, Lilak teaches at least in figure 1:
Claims 97-99 are directed to the shape of the conductive post. As stated above in the analysis of claims 58-61 previously, the conductive post are considered the end points of the conductive pipe. Lilak teaches that the conductive pipe (165/166) can be any desired shape such as square, round or oval. ¶ 0039. Further, Lilak teaches that the shape can be an hourglass shape, or can be elongated shapes. The shape of claim 70 appears to be a dumbbell type shape based upon the oval shape of claim 1 for the conductive pipe, and the rectangular shape of the post. This type of shape is allowed and appears to be contemplated by Lilak as it is a variation of the hourglass shape. Therefore, it would have been obvious to one of ordinary skill in the art as this shape would have been a matter of choice for one of ordinary skill in the art, MPEP 2144.04(IV)(B), and/or it would have been obvious to try different types of shapes as Lilak teaches that the particular shape of the conductive pipe is not significant.
Examiner notes that Applicant claims that the terminal end is a separate and discrete structure, however, there is no material difference between the terminal end and the conductive pipe. Further, in the final product as shown in Applicant’s figure 1B the conductive post and the conductive pipe appear to be made of the same material. Thus, it appears Applicant is claiming the elements to be separate and distinct based solely upon how they labeled them in their own figures, and not based upon what the final product is. 


Allowable Subject Matter
Claims 1-6, 11-13, 57-64, 66, 68-83, 87-96, and 100-105 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not teach the amendment to claim 1 in that the prior art does not teach the two claimed widths are equal.
Regarding claim 74,
The prior art does not teach the first dielectric material is directly under the conductive pipe, along with the other structural limitations of the first dielectric material.
Regarding claims 95-96
Claims 95-96 are allowable for the same reasons as claim 1 above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claim 100,
Claim 100 is allowable for the same reasons give in claim 1, in so far as the prior art does not teach the claimed pitch.

Response to Arguments
Regarding claims 1, 74, and 100,
Applicant’s amendments to the claims have overcome the prior art rejection. Therefore, the rejection has been withdrawn.  
Regarding claim 84,
Applicant’s amendments overcame the previous rejection. Based upon Applicant’s amendment to the claim, Examiner applied a new analysis of how the prior art continues to read upon the claim. Based upon the new analysis Applicant’s arguments are unpersuasive. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822